Citation Nr: 1704401	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  14-00 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for arthritis, left knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis, left hip.

3.  Entitlement to a rating in excess of 10 percent for residuals, injury, left heel.

4.  Entitlement to a rating in excess of 10 percent for superficial, unstable left heel skin graft site.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1956 to January 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher ratings for his service-connected left knee, left hip, and left heel (to include scars) disabilities.  He underwent a VA examination in May 2012.  At a November 2016 Board hearing, he testified that his symptoms for these disabilities have worsened since the last VA examination.  VA must provide a new examination with consideration of all pertinent evidence when there is an indication that the record does not adequately reveal the current state of the claimed disability.  Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007).

With regard to his left heel, the Veteran reported a combination of increased pain and markedly decreased sensation in the heel area.  He also reported subcutaneous pools of blood in the ankle area, which occur with a frequency of once every one or two weeks.  He indicated that these heel symptoms are causing instability in his ankle or other walking difficulties.  With regard to his left heel scars, he stated that these were constantly painful (constant pressure) and had also worsened.  

With regard to his left hip, the Veteran stated that his pain had worsened.  He described pain level as 5/10, with flare-ups occurring two or three times per week.  He indicated that he was currently receiving treatment for his hip.  The Veteran reported walking with a limp and occasionally feeling unsteady when standing up.  The Veteran, however, stated being in good shape as far as his ability to walk.

With regard to his left knee, the Veteran reported increased pain, with flare-ups two or three times per week.  He stated that these symptoms manifest mainly when trying to stand up.  He also reported current treatment for his knee.  In addition, the Veteran reported symptoms of instability, which he believes is related to the combined effects of his left hip and left knee disabilities.

The Board notes that the Veteran has requested that any new VA examination be conducted by a physician.  See November 2016 Board hearing Tr. at 26.

The Veteran stated that he receives all treatment at the VA facility in Nashville, Tennessee.  A review of the record reflects that VA treatment records were last associated with the claims file in December 2013 (in Virtual VA).  As the Veteran has reported current treatment for at least two of his disabilities, there is a strong indication that relevant VA treatment records might be outstanding.

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records.  All requests and responses for the records must be documented.  If any identified records cannot be obtained, notify the Veteran of the missing records, the efforts taken and any further efforts that will be made by VA to obtain such evidence, and allow him an opportunity to provide the missing records.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his left heel (including scars), left knee, and left hip disabilities.  The examiner is requested to review the claims file to become familiar with the pertinent medical history of each service connected disability.  Insofar as possible, the examination should be conducted by a physician.

The examiner should measure and record all subjective and objective symptomatology, to include any limitation of motion or ankylosis and any functional impairment.  The examiner should report any additional limitation of motion, in degrees, due to weakened movement, excess fatigability, incoordination, flare-ups, or pain.  This information is required by VA regulations as interpreted by the courts.  The Veteran is competent to report limitation of motion during flare-ups.

Additionally, the examiner should determine the effective range of motion in the Veteran's left knee and hip, and present the results of range of motion tests in a written report which complies with 38 C.F.R. § 4.59 by recording separate sets of the range of motion test results for both active and passive motion, and in weight bearing and nonweight-bearing, describing objective evidence of painful motion, if any, during each test and, if possible, comparing range of motion in the Veteran's left knee and hip with the range of the opposite undamaged joints.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).



_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits.  38 C.F.R. § 20.1100(b) (2016).



